Appeal from denial of a writ of error coram nobis, Supreme Court, Otsego County. Defendant appeals from an order dismissing a writ of error coram nobis. He argues that he was deprived of his constitutional right to a prompt trial. Appellant was indicted in Otsego County in November, 1954 for burglary, third degree, and grand larceny. He was returned to prison on violation of parole for an earlier conviction; and in 1956 he was tried for murder. In the course of this trial, an order of mistrial was granted; and, thereupon, with the advice of counsel, on July 17, 1956 defendant pleaded guilty to the 1954 indictment for burglary and grand larceny. No constitutional right to a prompt trial is shown violated on this record, which shows the voluntary plea of the defendant in 1956 to the 1954 indictment. Order unanimously affirmed.